Citation Nr: 1539054	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-40 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to February 1955.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the RO in Muskogee, Oklahoma, which granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent evaluation effective from September 26, 2008.  A subsequent rating decision in May 2011 increased the evaluation to 30 percent effective April 15, 2011.

A videoconference hearing was held in June 2012 before the undersigned acting Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In a July 2012 decision, the Board granted a 50 percent rating for PTSD for the entire appeal period, but denied referral of the Veteran's claim for extraschedular consideration under 38 C.F.R. § 3.321(b).  Because the Veteran had testified that he was no longer employable, the Board found that a claim for a TDIU had been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  That issue was remanded by the Board for further development.

The Veteran appealed the Board's July 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2013 memorandum decision, the Court affirmed the 50 percent rating assigned by the Board, but vacated the portion of the Board decision that denied extraschedular consideration and remanded that issue to the Board for readjudication.

In an April 2014 decision, the Board denied entitlement to an extraschedular rating for PTSD, and denied a TDIU.  The Veteran again appealed to the Court.  In May 2015 joint motion for partial remand, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated only as to the issue of entitlement to a TDIU, and that issue remanded.  The parties indicated that the Veteran was not challenging the Board's denial of an extraschedular rating.  In a May 2015 Court order, the joint motion was granted, the Board's April 2014 decision was vacated only as to the TDIU issue, and that issue was remanded.  The case was subsequently returned to the Board.

In June 2015, the Veteran appointed a new representative before VA, and that representative has submitted evidence and argument in support of his appeal.  Additional evidence was received from the Veteran and his representative in August 2015.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are PTSD (rated 50 percent disabling), a lung disability (rated 30 percent disabling), bilateral tinnitus (rated 10 percent disabling), and bilateral hearing loss (rated noncompensable), for a combined disability rating of 70 percent. 
 
2.  The Veteran has completed two years of college, and worked as a salesman for many years.
 
3.  Resolving all doubt in the appellant's favor, the competent and credible evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

The Board is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the June 2012 Board hearing.

Analysis

As noted above, in response to a May 2015 joint motion for partial remand, the Court vacated the Board's April 2014 denial of a TDIU.  The parties agreed that the Board provided an inadequate statement of reasons and bases in its decision, as the Board did not address the aggregate effect of the Veteran's multiple service-connected disabilities on his employability.  The Board was instructed to consider the combined impact of the April 2013 medical opinions' individual assessments of Appellant's service-connected disabilities on the issue of TDIU, and to discuss whether another medical examination or opinion was necessary in this regard.

The Veteran asserts that he is unemployable as a result of his service-connected disabilities of PTSD, a lung disability, tinnitus, and bilateral hearing loss.

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19. Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected disabilities are PTSD (rated 50 percent disabling), a lung disability (rated 30 percent disabling), bilateral tinnitus (rated 10 percent disabling), and bilateral hearing loss (rated noncompensable), for a combined disability rating of 70 percent.  Thus he meets the threshold minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU on a schedular basis.

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section F, paragraph 1c, defines the term as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides.  It suggests a living wage."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the U.S. Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), which stated that it is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Requiring a Veteran to prove that he is 100 percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100 percent unemployability leaves no flexibility. See Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

For a Veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In his August 2012 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran reported that he had completed two years of college, and had worked in sales on a full-time basis (40 hours per week) from January 1981 until March 1997.  He reported that he did not leave this job due to disability, but that he became too disabled to work in 2004, and he was currently unemployed.  He said his PTSD, lung disability, tinnitus, and hearing loss prevented him from securing or following any substantially gainful occupation. 

In VA records dated December 2009, and again during his June 2012 hearing, the Veteran reported experiencing anger while on the job.

On VA audiological examination in November 2008, the examiner opined that the Veteran's hearing loss and tinnitus caused difficulty in understanding speech in quiet, noise, on the telephone, and the television.

The Board notes that the evidence demonstrates that the Veteran has both service-connected and non-service-connected lung disabilities.  On VA respiratory examination in January 2009, the examiner diagnosed chronic obstructive pulmonary disease (COPD) with emphysema, and possible mild asbestosis.

VA examinations dated in March 2009 and April 2011 shows that the Veteran retired in 1997 due to eligibility by age or duration of work.  The March 2009 examiner concluded that the Veteran's PTSD decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The April 2011 examiner stated that PTSD resulted in an occasional decrease in work efficiency and intermitted periods of an inability to perform occupational tasks, but that the Veteran otherwise had generally satisfactory functioning.  An April 2013 VA examiner stated that PTSD resulted in reduced reliability and productivity.

In an October 2011 VA respiratory examination, the examiner noted that a chest X-ray study showed COPD and old granulomatous disease.  The examiner diagnosed asbestos-related respiratory disability, with a subjective factor of shortness of breath, and opined that the effect on his usual occupation was limited exertional capacity.

An April 2013 VA audiological examination noted that the Veteran's hearing loss and tinnitus interfered with word understanding with any competing noise.  The examiner indicated that the Veteran would have difficulty hearing spoken instructions or comments from other workers when in noise. He may also have difficulty with phone conversations.  Once he understood the topic at hand, however, his hearing loss and tinnitus should not interfere with completion of physical or sedentary work.

A report of an April 2013 VA respiratory examination by a pulmonologist reflects that the examiner opined that the Veteran has asthma/COPD, and that this condition was causing his limitation in pulmonary function.  The examiner indicated that the Veteran's asbestos exposure caused pleural plaquing, but this was asymptomatic.   He said that the Veteran's pulmonary function tests showed hyperinflation which would be expected with asthma/COPD, and no evidence of a restrictive defect as would be seen with asbestosis or significant lung scarring.  The examiner indicated that he could not separate the symptoms of asthma from COPD without mere speculation.  He said that COPD was not associated with asbestos exposure.  The examiner opined that the Veteran's asthma caused a cough, occasional wheezing, and had caused him to seek medical attention on rare occasions.  The Veteran was currently able to look after his wife, and performed tasks such as cooking, laundry, and yard work.  The examiner concluded that the Veteran's respiratory conditions were minor, and would not impact his ability to work.

In a July 2015 report of vocational assessment, A.H.J., MS, indicated that she had interviewed the Veteran and reviewed relevant medical records.  The Veteran stated that anger management was the worst of his PTSD symptoms, and that he easily became agitated and frustrated.  He said his job required frequent travel and he became angry with traffic or airline delays to the point that he had outbursts.  A.H.J. stated that the Veteran's breathing issues also impacted his ability to work.  The Veteran reported that he became short of breath and had difficulty walking for long periods.  The Veteran reported that he stopped working in 1997 due to his service-connected disabilities.

A.H.J. opined that due to a combination of conditions, the Veteran was unemployable.  She opined that the Veteran would have difficulty with sustaining focus and attention, attending to work tasks and remaining on task, and attending to a regular schedule.  Additionally he would likely engage in outbursts or arguments on the job as a result of his anger management issues.  He would be unable to maintain a regular schedule and would have decreased efficiency.  She opined that it was at least as likely as not that the Veteran became unemployable as a result of his service-connected conditions since at least 2008, and remained unable to secure and follow substantially gainful employment.

Evidence weighing against the Veteran's claim includes the fact that he successfully held the same sales job for 16 years, while working 40 hours per week, until he retired, not due to disability, and that he completed two years of college.

Evidence weighing in favor of the claim shows that the Veteran has a significant degree of occupational impairment from service-connected PTSD, with additional limitations due to hearing loss and tinnitus, which would impact his ability to converse with others in his prior occupation of sales, and shortness of breath from his service-connected lung disability.  Additional evidence in favor of the claim includes the positive opinion by A.H.J. 

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See Gilbert, supra.  In making that determination, the Board has considered the Veteran's level of education, his primary employment history as a salesman, and his level of disability due to his service-connected disabilities of PTSD, a lung disability, tinnitus, and hearing loss.  The combined effect of those disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience. 

The Board finds that the competent and credible evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran was unemployable due to service-connected disabilities, alone.  Therefore, entitlement to a TDIU is granted.


ORDER

A total disability rating based on individual unemployability is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.



______________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


